                                 Case 20-15713      Doc 16     Filed 06/19/20     Page 1 of 2

                                          IN THE UNITED STATES BANKRUPTCY COURT
                                               FOR THE DISTRICT OF MARYLAND
                                                       Baltimore District

                        IN RE:

                        Talisha D. Johnson                                 Bankruptcy No. 20-15713
                               Debtor(s)                                   Chapter 13

                                     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

                               Now comes U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust
                        by and through Law Offices of Jeffrey Nadel and Jeffrey Nadel, Esq. and Scott E. Nadel, Esq.
                        and objects to the Chapter 13 Plan filed by the debtor, and as grounds therefore states as
                        follows:
                                1. That the debtor herein filed a Voluntary Petition for Relief under Chapter 13 of
                        Title 11 of the U.S. code on or about June 2, 2020, thus initiating case number 20-15713.
                                2. That U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust is the
                        holder of a 1st Trust lien on the subject property, 3838 Sinclair Lane, Baltimore, MD 21213
                        and further known as tax ID # 26-33-4179S-304 in Baltimore City, Maryland.
                               3. That U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust filed a
                        Proof of Claim for its lien on June 18, 2020 wherein they set forth a pre-petition claim in the
                        amount of $34,807.73.
                               4. That the debtor has filed a Plan which calls for payment to U.S. Bank Trust, N.A.,
                        as Trustee for LSF10 Master Participation Trust of pre-petition arrearages in the amount of
                        $25,000.00, thus unjustifiably reducing the rightful and timely filed claim of U.S. Bank Trust,
                        N.A., as Trustee for LSF10 Master Participation Trust.
                              5. That no objection to the said proof of claim has been filed and therefore the claim is
                        presumed to be valid and in the amount stated. 11 USC § 502(a); Bankruptcy Rule 3001(f).
                               6. That therefore the plan is unfeasible and cannot be confirmed as a matter of law
                        unless amended to provide for curing of the arrearage claim of U.S. Bank Trust, N.A., as
                        Trustee for LSF10 Master Participation Trust and to provide adequate funding for all
                        payments, which are required to be made under the plan.
                                       WHEREFORE, U.S. Bank Trust, N.A., as Trustee for LSF10 Master
                        Participation Trust prays that the Chapter 13 Plan as filed by the debtor be DENIED
                        confirmation.




    LAW OFFICES OF
    JEFFREY NADEL
4041 POWDER MILL ROAD
       SUITE 200
 CALVERTON, MD 20705
    240-473-5000

 FILE NUMBER: 23441
                                Case 20-15713       Doc 16     Filed 06/19/20     Page 2 of 2

                                                                     LAW OFFICES OF JEFFREY NADEL

                                                                     By: /s/ Jeffrey Nadel
                                                                     Jeffrey Nadel 01526
                                                                     4041 Powder Mill Road, Suite 200
                                                                     Calverton, Maryland 20705
                                                                     240-473-5000
                                                                     jeff@lojnlaw.com
                                                                     Attorney for U.S. Bank Trust, N.A., as Trustee
                                                                     for LSF10 Master Participation Trust

                                                                     By: /s/ Scott E. Nadel
                                                                     Scott E. Nadel 16027
                                                                     4041 Powder Mill Road, Suite 200
                                                                     Calverton, Maryland 20705
                                                                     240-473-5000
                                                                     scottnadel@lojnlaw.com
                                                                     Attorney for U.S. Bank Trust, N.A., as Trustee
                                                                     for LSF10 Master Participation Trust

                                                            Certificate of Service

                               I hereby certify this 19th day of June, 2020 that a copy of the foregoing Objection was
                        mailed, postage prepaid, first class, to the following:

                        Talisha D. Johnson
                        3838 Sinclair Lane
                        Baltimore, MD 21213

                        Office of U.S. Trustee
                        101 W. Lombard Street
                        Room 2650
                        Baltimore, MD 21201

                        The following parties have been served via ECF:

                        Jeffrey M. Sirody, Esquire                         Rebecca A. Herr, Trustee
                        1777 Reisterstown Road, Suite 360 E                185 Admiral Cochrane Dr., Suite 240
                        Baltimore, MD 21208                                Annapolis, MD 21401


                                                                     /s/ Scott E. Nadel
                                                                     Scott Nadel


    LAW OFFICES OF
    JEFFREY NADEL
4041 POWDER MILL ROAD
       SUITE 200
 CALVERTON, MD 20705
    240-473-5000

 FILE NUMBER: 23441
